DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments/remarks filed on May 19, 2021 have been entered.  Claims 1-13, 15 and 17-22 are pending.
Applicant’s arguments, see the amendments/remarks, filed on May 19, 2021, with respect to claim rejections under 35 U.S.C. 102 (b); claim rejections under 35 U.S.C. 102 (a)(2) as being anticipated by Koehler et al (US 2019/0381486 A1) and the claim rejections under 35 U.S.C. 103 as being unpatentable over Kechao (Front. Chem. Sci. Eng. 10(2), (2016) 273-280) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The rejection of claims 1-13, 15 and 17-22 on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5 and 18-23 of copending Application No. 16/479,283 is maintained for reasons of record as set forth in the office action dated December 22, 2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622